DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 7/8/2022, with respect to claim 22 have been fully considered and are persuasive—claim 22 has been cancelled.  The previous rejection has been withdrawn. Claims 1-10 and 12-21 are allowed, see below.
Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter – amended claims 1 and 21 now include or specifically recites allowable subject matter identified in the previous Office Action i.e., “at least one control for enabling user control over at least one of power on/off, configuration and settings,” in combination with the remaining elements or steps. The indicated allowable features of claims 1, 21 are not taught or adequately suggested in the prior art of record, nor would it be obvious to one of ordinary skill in the art to further modify the prior art to address deficiencies. Claims 2-13 depend either directly or indirectly from claim 1 and are therefore allowed for at least the same reason.
Likewise, amended claim 14 now includes or specifically recites the allowable subject matter including recitation: “the housing including a control panel with a plurality of controls, and being disposed on an upper surface thereof adjacent the keyboard,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 12-20 depend either directly or indirectly from claim 14 and are therefore allowed for at least the same reason.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/			/Anthony Q Edwards/Examiner, Art Unit 2841                         Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                            July 14, 2022